Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Responsive to communication entered 02/03/2022.
Priority
This application, filed 08/02/2019, Pub. No. US 2019/0357523 A1, published 11/28/2019, is a continuation of application 14/776,194, Pub. No. US 2016/0021872, now US Patent 10,368,541, issued 08/06/2019, which is a National Stage of International Patent Application No. PCT/US2014/25728, filed 03/13/2014, Pub. No. WO 2014/151437, which claims benefit of US Provisional application No. 61/787,118, filed 03/15/2013.
Status of Claims
Claims 1-20 are currently pending.  Claims 1-20 have been subject to restriction/election requirement mailed 03/12/2021.  Claims 1-5, 6 and 8-10 have been amended, as set forth in Applicant’s amendment filed 02/03/2022.  Claims 6-20 are withdrawn from consideration.  Claims 1-5 are examined.

Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The rejection of Claims 1-5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (“genus-species”), is withdrawn in view of Applicant’s amendment of the claims.

III.	The rejection of Claims 1-5 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-8 of U.S. Patent 10,368,541, issued 08/06/2019, is withdrawn in view of the Terminal Disclaimer filed and approved 02/03/2022.

Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“new matter”).
This rejection is necessitated by Applicant's amendment.


    PNG
    media_image1.png
    174
    1054
    media_image1.png
    Greyscale



At page 5 of the Remarks filed 02/03/2022, Applicant argues that:  

    PNG
    media_image2.png
    188
    978
    media_image2.png
    Greyscale



The Examiner respectfully disagrees because regarding the amount of paraformaldehyde (PFA) the originally filed application is limited to the following disclosure:

    PNG
    media_image3.png
    641
    1084
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    219
    1065
    media_image4.png
    Greyscale

Emphasis added.


As such, there is no support for the instantly claimed urine preservative reagent comprising 0.01-2% (wt/vol) PFA in combination with 0.2-10% (wt/vol) polyethylene glycol (PEG), 40-60% (vol/vol) ethanol and 2-50 mM ethylenediaminetetraacetic acid (EDTA). 
According to MPEP 2163.06, “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ho et al., WO 2011/103114, published 08/25/2011 (IDS filed 08/02/2019), in view of Peltier, WO 2011/092414, published 08/04/2011 (IDS filed 08/02/2019), US counterpart of which Peltier, US 2013/0059330, published 03/07/2013 (IDS filed 08/02/2019), as evidenced by a printout retrieved from http://msdssearch.dow.com/PublishedLiterature DOWCOM/dh_0889/0901b80380889773.pdf?filepath=polyglycols/pdfs/noreg/118-01802.pdf&from Page=GetDoc on 09/25/2017 (IDS filed 08/02/2019), and Kiernan, “Formaldehyde, formalin, paraformaldehyde and glutaraldehyde: What they are and what they do,” Microscopy Today 00-1, pp. 8-12 (2000) (IDS filed 08/02/2019).  For Applicant’s convenience, the Peltier teachings are referred to the corresponding paragraphs of US 2013/0059330. 
This rejection is maintained from the previous Office Action.
Ho et al., throughout the publication, and, for example, in Abstract, teach compositions (i.e., preservation solutions) for preserving biologics comprising:
10% to 60%, 20% to 50%, 30% to 40%, or 10%, 20%, 30%, 40%, 50%, or 60% of PEG (page 16, lines 2-3);
ethanol (page 14, line 12);
0.01% to about 10%, or about 0.5% of paraformaldehyde;
100 mM, from about 1 mM to about 50 mM, from about 5 mM to about 25 mM, from about 7.5 mM to about 15 mM, from about 9 mM to about 12 mM, or about 10 mM of EDTA (page 8, lines 3-6). 
It is noted that, according to MPEP § 2131.03, a specific example of 10% of polyethylene glycol (PEG); 0.01% and 0.5% of paraformaldehyde (PFA) and 5 mM to about 25 mM of ethylenediaminetetraacetic acid (EDTA) in the prior art Ho et al., which is within a claimed range anticipates the range:
“[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).”


At page 7, line 28 through page 8, line 2, Ho et al. teach “a buffer, such as a phosphate buffer, such as K2HPO4, at a concentration of from about 0.1 mg/mL to about 2.0 mg/mL, from about 0.25 mg/mL to about 1.5 mg/mL, from about 0.5 mg/mL to about 1.2 mg/mL, from about 0.75 mg/mL to about 1.0 mg/mL, or from about 0.85 mg/mL to about 0.95 mg/mL, or about 0.9 mg/mL.”  
Ho et al. do not specifically teach:
(1)	ethanol content of the preservation solution; 
(2)	pH of the buffer; and
(3)	PEG-1450.
Peltier, throughout the publication, and, for example, in Abstract, teaches a fixing solution intended to preserve in vitro a cytological sample comprising nucleated cells and alcohol for fixing the cells, physiological saline in order to avoid osmotic shocks at the wall of the cells, formalin and polyethylene glycol for retaining the size and the integrity of the nucleated cells and erythrocytes, which are fixed in said solution.  In paragraph [0002], Peltier teaches a urine sample.  In paragraphs [0015]-[0022], Peltier teaches a solution comprising a buffer guaranteeing a pH of between 6.4 and 7.4; the solution comprising between 80% and 95% by volume of 10 ml PEG (Carbowax®), 203 mL of isopropyl alcohol,193 ml of ethanol, and between 20% and 5% by volume of 4% buffered formalin.  As evidenced by Kiernan, formalin, taught by Peltier, and paraformaldehyde, taught by Ho et al., can be used interchangeably:

    PNG
    media_image5.png
    158
    929
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    102
    922
    media_image6.png
    Greyscale

Emphasis added.


In paragraph [0037], Peltier teaches that “In a known and already published way, formalin may be associated with decalcification or anti-aggregation agents such as ethylene diamine tetra-acetic acid (EDTA) and its salts.”  
With regard to (1), although in paragraph [0013] Peltier teaches that the amount of alcohol is substantially less than 45% by volume of the fixing solution, nevertheless the total amount of alcohol of the specific solution, taught by Peltier, is about 40%.  Noteworthy, in paragraph [0011], Peltier teaches that ethanol can be interchangeably used with isopropanol.  
(2), in paragraph [0043], Peltier teaches that pH range between 6.4 and 7.4 corresponds to optimum conditions for preserving cells and blood of the human body.  Accordingly, it would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to have made and used a pH of 7.4 in the buffer, taught by Ho et al., because, as taught by Peltier, pH range between 6.4 and 7.4 corresponds to optimum conditions for preserving cells and blood of the human body.  
With regard to (3), as evidenced by a printout, Carbowax® is Polyethylene Glycol (PEG) 1450.  

With regard to the elected species (b) 2% as the concentration of polyethylene glycol (PEG); 50% as the concentration of ethanol; 0.4% as the concentration of paraformaldehyde (PFA); and 2 mM as the concentration of ethylenediaminetetraacetic acid (EDTA), no prior art was found.

Response to Arguments
Applicant's arguments entered on 02/03/2022 have been fully considered but they are not persuasive.  
Claim Rejections - 35 USC § 103
(a)	At pages 7-8 of the Remarks, Applicant argues that

    PNG
    media_image7.png
    39
    882
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    168
    800
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    128
    800
    media_image9.png
    Greyscale

Emphasis in the original.


(b)	At page 9 of the Remarks, Applicant argues that “one of ordinary skill in the art at the time of the invention would have lacked any motivation to supplement the preservation solutions of Ho with two additional components, i.e. PEG and ethanol,” because “Inclusion of both additional components would have had an unknown effect on the basic and novel characteristics of the preservative solutions of Ho."

(c)	At page 9 of the Remarks, Applicant argues that “one of ordinary skill in the art at the time of the invention would have lacked a reasonable expectation of success in producing an acceptable solution if PEG and ethanol were included in the preservation solutions of Ho,” because:

    PNG
    media_image10.png
    333
    797
    media_image10.png
    Greyscale
 
Emphasis in the original.


The Examiner respectfully disagrees for the following reasons.
(a), the Examiner first notes that Applicant appears to misconstrue Ho et al. teachings regarding PEG.  At pages 3-4, Ho et al. teach a preservation solution comprising one or more membrane penetrable sugars and one or more membrane impenetrable sugars, such as dextran 70, and that the membrane impenetrable/penetrable sugar can be replaced with other saccharides, proteins, polymers, and agents that function in the same manner.  At page 15, line 18 through page 16, line 32, Ho et al. further teach hypertonicity of the preservation solutions as one mechanism of action for preventing cell loss during preservation and/or storage and the use of “a sugar such as, for example, polysucrose 400, dextran 70, glycerol, PEG” for reconstitution of dried cells in which there is 25% or less residual moisture.  Accordingly, one of skill in the art would have understood that the use of PEG is contemplated in the preservation solution, taught by Ho et al.
Second, with regard to ethanol, Applicant’s argument is inconsistent with the basic fact that ethanol is miscible in water.  Accordingly, contrary to Applicant’s allegation, ethanol is mixed into and is a component of the preservation solution of Ho et al.
With regard to (b), the Examiner notes that, as indicated above in (a), contrary to Applicant’s allegation, Ho et al. do teach or at least clearly suggest PEG and ethanol as the components of a preservation solution.  Moreover, the use of both PEG and ethanol in cell preservation solutions was well known in the art, as taught by Peltier discussed in the 103(a) rejection above.
With regard to (c), the Examiner first notes that Applicant appears to unwarrantedly limit the Ho et al. teachings at page 2, which teachings are broadly drawn to preservation of cell structures that can result in cells that recover full or partial function upon use:

    PNG
    media_image11.png
    235
    638
    media_image11.png
    Greyscale
 
Emphasis added.


Second, Applicant is reminded that, according to MPEP 716.01(c), attorney arguments cannot take the place of evidence regarding inoperability of the prior art:
“The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.” (Emphasis added).


Accordingly, the 103(a) rejection is maintained.

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641